       Case 0:16-cr-60121-WPD Document 84 Entered on FLSD Docket 11/02/2020 Page 1 of 6


tRevised03/2020)

                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLO RIDA

                             APPEAR xx cs so xo : t% e,
                                                      c t,ol2l-O CD
                                      CASE NO .:


UN ITED STA TES O F A M ERICA :
                       Plaintiff,
                                                             usM #:!%tta -toq
    L
    -à>< NDeafe>n.
                 fmu,
                   rx '
                      v
1,theundersigneddefendantandIorwe,theundersignedsureties,jointlyandseverallyacknowledgethatweand
ouzpersonalre resentatives,jointlyandseverally,areboundtopaytheUnitedStatesotAmerica,thesum of
$D 3k              6                                     -
                                    STANDARD CONDITIONS OF BOND

Theconditionsofthisbond arethatthedefendant:
    1. Shallappearbefore this Courtand atsuch otherplaces as the defendantm ay be reqtlired to appear,in
accordance with any and a11ordersand directions relating to the defendam 'sappearance in thiscase,including
appearanceforviolation ofacondition ofthe defendant'srelease asm ay be ordered ornotified by thisCourto'  r
anyotherUnited StatesDistrictCourtto which thedefendantm ay beheldtoanswerorthecausetransferred.The
defendantisrequired to ascertain from the Clerk ofCourtordefense counselthetim e and place ofallscheduled
proceedingson the case. ln no eventm ay a defendantassum e thathisorhercase has been dism issed-tm less the
Courthasenteredan orderofdismissal. Thedefendantisto abideby anyjudgmententered in such matlerby
surrenderingtoserveanysentenceimposedandobeyinganyorderordirectioninconnectionwithsuchjudgment.
Thisisa continuing bond,including any proceeding on appealorreview,which shallremain in fullforce and
effectuntilsuch time astheCourtshallorderotherwise.
        M ay nottraveloutsidethe Southern DistrictofFlorida unlessotherwiseapproved by the Courtpriorto
 any such travel. The SouthenzD istrictofFlorida ctm sistsofthe following counties: Broward,Highlands,Indian
 River,M artin,M iami-Dade,M onroe,Okeechobee,Palm Beach and St.Lucie.
      3. M ay notchange his/herpresentaddresswithoutpriornotification and approvalfrom theU .S.Probation
 O flicerorthe Court.
     4. M ust cooperate with law enforcem ent officers in the collection of a D N A sam ple if the collection is
 required by 42 U .S.C.Section 14135a.
     5. M ustnotviolate any federal,state or local1aw w hile on release in this case.Should the defendantcom e
 in contactwith law enforcem enthe/sheshallnotify theU.S.Probation Officerwithin 72 hours.
      Case 0:16-cr-60121-WPD Document 84 Entered on FLSD Docket 11/02/2020 Page 2 of 6

                                                       DEFEN DAN T:
                                                       CASE NUM BER:
                                                       PAG E TW O


                                  SPECIAL CO NDITIONS OF BOND
ln addition to com pliance with the previously stated conditions ofbond,the defendantm ustcomply with the
specialconditionschecked below:

   a.Surrendera11passportsand traveldocuments,ifany,to PretrialServicesand notobtain any traveldocttments
     during thependencyofthecase;
    b.ReporttoPretrialServicesasfollows:( )asdirectedor       timets)aweek inperson and      timets)aweekby
      telephone;
    c.Subm itto substanceabusetesting and/ortreatm ent,contributetothecostofservicesrendered based on ability
      to pay,asdetermined by the U.S.Probation Officer;
    d.Refrain from      excessive OR     abstain from alcoholuseor anyuseofanarcotic dnzg orothercontrolled
      substance,asdefinedinsection102oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescriptionby
      a licensed rnedicalpractitioner;
    e.Participate in a mentalhealth assessm entand/ortreatm entand contribute to the costsof services rendered
      based on ability to pay,asdeterm ined by the U .S.Probation Officer;
    f.Employmentrestrictionts):
    g.M aintain Oractively seek full-tim eemploym ent;
    h.M aintain orbegin an educationalprogram;
    i.Avoid a1lcontactwith victim sorwitnessesto the crim escharged,exceptthrough counsel. TheAUSA shall
      provide defense counseland pretrialservices with the nam es of allvictim s orwitnesses.The prohibition
      againstcontactdoesnottake effectuntildefense counselreceives the list.The prohibition againstcontact
      appliesonly to those persons on the list,buttheprosecutorm ay expand the listby sending written notice to
      defensecotmseland pretrialservices.;
    j.Avoida1lcontactwithco-defendantsanddefendantsinrelatedcases,exceptthrough counsel;
    k.Refrainfrom possessingafirearm,destructivedeviceorotherdangerousweaponsand shallsurrender(ifany),
      theirconcealed weaponspermitto theU.S.Probation Oftice;
    1.None ofthesignatoriesm ay sell,pledge,m ortgage,hypothecate,encumber,etc.,any realproperty they own,
      untilthebond isdischarged,orotherwisem odified by the Court;
    m .M ay notvisitcomm ercialtransptm ation establishm ent:airports,seaport/marinas,com mercialbustenuinals,
      train stations,etc.;
    n.Defendantshallconsentto the U.S.Probation Officerconducting periodic unnnnotmced examinations ofthe
      defendant'scomputerequipm entathis/herplaceofemploymentoron the computerathis/herresidence which
       may includeretrievaland copyingofa11datafrom thecomputerts)and any intemalorexternalperipheralsto
       enstzrecompliance with tlziscondition and/orrem ovalofsuch equipm entforthepum ose ofconducting a more
       thoroughinspection'
                         ,andconsentatthedirectionoftheU.S.ProbationOm certohaveinstalledonthedefendant's
       computerts),atthedefendant'sexpense,anyhazdwareorsoftwaresystemstomorzitorthedefendant'scomputer
       use;
          Case 0:16-cr-60121-WPD Document 84 Entered on FLSD Docket 11/02/2020 Page 3 of 6

                                                           DEFENDANT:
                                                           CASE NUM BER :
                                                           PAGE THREE


        0.LO C ATIO N M O N ITO R IN G PR O G R AM : The defendant shall be m onitored by the form of location
          m onitoring and shallabide by all clmology requirementsasnotedbelow,aswellascontributeto the costsof
          servicesrendered basedon ( abilitytopay asdetennined bytheU.S.Probation Ofticer- or- ( )paid by
          U.S.Probation;
             Location m onitoringtechnology atthe discretion ofthe officer
             RadioFrequency(RF)monitoring(ElectronicMonitoring)
             ActiveGPS M onitoring
             V oice Recognition
             Curfew:Ycm are restricted to youzresidenceevery day from        to    ,orasdireded by the supervising
             o/ cer.
                                                         OR
             Hom e D etention:You are restricted to yourresidence ata11tim esexceptfor:
             (    medical
             (   )substanceabuseormentalhealthtreatment
             (    courtappearances
             (   zattorneyvisitsorcourtorderedobligations
             (   )religiousservices
             (    employment
                 )otheractivitiesaspre-approvedbythesupervisingofficer
-
         p.RESIDENTIAL RE-ENTRY CENTER:The defendant shallreside at a residential re-entry center or
           halfwayhouseandabidebya11therulesand regulationsoftheprogram.Thecostto bepaid by( lpretrial
           Services or ( )based on the defendant's ability to pay.You are restricted to the residentialre-entry
           center/halfway house atalltim esexceptfor:
              )employment
              )education
              )religioussenices
              )medical,substanceabuse,ormenta
                                            'lhealthtreau ent
              )attomeyvisits
              )courtappearances
              )courtorderedobligations
              )reportingtoPretrialServices
            ( )Other
          q.Third-party Custody:                                       w illserve as athird party custodian and will
    -
            reportany violationsofthe release conditionsto the U.S.Probation Officer. Failureto comply with these
            requirements,thethird party custodian canbesubjectto the provisionsof18 U.S.C.j401,Contemptof
            Court.
          r.The defendantshallsubmithisperson,property,residence,vehicle,papers,computers,(asdefined in 18
    -       U.S.C.1030(e)(l)),otherelectroniccommunication ordatastoragedevicesormedia,oroffice,toasearch
            conducted by a United States Probation Officer. The defendantm ustwnrn any otheroccupantsthatthe
            premisesmaybesubjecttosearchespursuanttothiscondition.Anysearchmustbeconductedatareasonable
            tim e and in a reasonable m anner.
 Case 0:16-cr-60121-WPD Document 84 Entered on FLSD Docket 11/02/2020 Page 4 of 6

                                                   D EFENDAN T:
                                                   CASE NUM BER;
                                                   PAG E FO UR

s. M andatory Adam W alsh Conditions: Defendant shall abide by specified restrictions on personal
associations,place'of abode,ortravel,to avoid al1contactwith an alleged victim ofthe crime and with a
potential w itness w ho m ay testify concem ing the offense'
                                                           , report on a regular basis to a designated law
enforcement'agency,pretrialservicesagencyorotheragency' ,complywith aspecifiedcurfew (withelectronic
monitoring)arrdrefzai.
                     nfrom possessingafirea'
                                           rm,destructivedeviceorotherdangerousweapons.
t.AdditionalSex Offense ConditionsForDefendantsCharced orConvicted ofa SexualOffense:
     l. ( )Defendantmaynothavecontactwithvictimts),oranychildundertheageof18,unlessapproved
            bythe Courtorallowtd by the U.S.Probation Officer.
          )Thedefendantshallnotpossessoruseanydataencryptionteclmiqueorprogram and shall
              providepasswordsand administrativerightsto theU.S.Probation Officer.
            ) Defendantshallparticipatein specializedsexoffenderevaluationandtreatment,ifnecessary,
              andtocontributetothecostsofservicesrenderedbased onabilityiopay,asdeterminedby
              the U .S.Probation Office.
            )Defendantshallnotmossess,procure,purchaseorotherwise obtain any intem etcapable device
             and/orcomputer.Additionally,thedefendantisprohibited from using anotherindividual's
             computerordevicethathasinternetcapability.
            )D'efendantispro- hibitedfrom establishingorm aintaining anyem ailaccountorsocialm edia
              account.Additionally,thedefendantisprohibited from usinganotherindividual'sem ailaccount
              orsocialm edia account.M ustprovidem onthly orupon request,pqrsonalphone and creditcard
              billingsto PretrialServicesto confirm there are no servicesw ith any internetservices provider.
             )Defendantisnotpermittedto enterplaceswherechildrencongregateincluding,butnotlimited
               to any play areas,playgrounds,libraries,children-themed restaurants,daycares,schools,
               nm usem entparks,carnivals/fairs,unlessapprovedbytheU .S.Probation Officer.
             )Thedefendantshallnotbeinvolvedinanychildren'soryouthorganizations.
             ) Defendantisprohibitedhom viewing,owning,orpossessinganyobscene,pomographic,or
               sexually stim ulating visual()rauditory m aterial,includingtelephone,electronicmedia,
               computermrograms,orcomputerservices.
             )Thedefendantshallparticipateinamaintenancepolygraphexaminationtoperiodically
              investigatethedefendant'scompliance.Thepolygraph examination shallspecifically address
              only defendant'scom plianceornon-com pliancewith thespecialconditionsofrelease and shall
              notinquireinto the factsofthependingcrim inalcaseagainstdefendant.Thedefendantwill
               contributetothecostsofservicesrendered (co-payment)basedonabilitytopay oravailability
              ofthird party paym ent.
 u.M ay travelto and from :                        ,and m ustnotify PretrialServices of travelplans before
  aving and upon retum .
 v.Com ply w ith the follow ing additionalconditionsofbond:
      Case 0:16-cr-60121-WPD Document 84 Entered on FLSD Docket 11/02/2020 Page 5 of 6

                                                      DEFENDANT:
                                                      CASE NUM BER;
                                                      PAG E FIVE


                  PENALTIES AND SANCTIO NS-APPLICABLE TO DEFENDANT

      Violation ofany oftheforegoing conditionsofrelease may resultin theimm ediateissuance ofawarrant
forthe defendant'sm'rest,a revocation ofrelease,and orderofdetention,asprovided in 18 U.S.C.j3148,
forfeitureofany bailposted,and aprosecution forcx temptasprovided in 18U.S.C.j401,which couldresult
in apossibletenn ofimprisonmentorafine.
       The comm ission of any offense while on pretrialr-elease may result in an additional sentence upon
conviction forsuch offenseto aterm o'fimprisomm entofnotmorethan ten years,iftheoffense isafelony;ora
term of imprisonm ent of no1 more than one year,if the Offense is a m isdem eanor.This sentence shallbe
consecutiveto any othersentenceand mustbeim posed in additiontothesentencereceived forthe offenseitself.

       Title18U.S.C.51503makesitafelonycriminaloffensepunishablebyimprisonmentanda$250,000fine
tointimidateorattempttointimidateawitness,jurororofficerofthecourt;18U.S.C.j15l0 makesitafelon),
criminaloffensepunishabieby im prisonmentand a$250,000 fine to obstructacrim inalinvestigation;18U.S.C.
51512 makesita felopy criminaloffense punishableby imprisonmentand a $250,000 fineto tamperwith a
witness,victim orinfonmant;andl8U.S.C.j1513makesitafelonycriminaloffensepunishablebyimprisonment
and a$250,000 fineto retaliateagainstawitness,victim orinformant,orthreatento do so.

       Itisa criminaloffense under18 U.S.C.j3146,ifafterhavingbeen released,the defendantknowingly
failsto appearas required by the conditionsofrelease,orto surrenderforthe service ofsentencepursuantto a
courtorder.Ifthe defendantwasreleased in connection with a charge of,orwhile awaiting sentence,surrender
fortheserviceofa sentence,orappealorcertiorariafterconviction for:

    (l)an offensepunishableby death,lifeimprisonment,orimprisonmentforaterm offifteenyearsormore
        thedefendantshallbefined notm orethan $25.
                                                 0,000 orim prisoned fornotmorethan ten years,orboth;
    (2)an offensepunishableby imprisonmentforatenn offiveyearsormore,butlessthan fifteenyears,the
       defendantshallbefined notm orethan $250,000 orimprisoned fornotm orethan t'ive years,orboth;
    (3)anyotherfelony,thedefendantshallbefinednotmorethan$250,000orimprisonednotmorethantwo
        years,orboth;
     (4)amisdemeanor,thedefendantshallbefinednotmo-
                                                  rethan $100,000orimprisonednotmorethan one
        year,orboth.

       A term ofimprisonm entim posed forfailureto appearorsurrendershallbeconsecutiveto the sentenceof
imprisonm entforany otheroffense.ln addition,afailtzreto appearm ay resultin theforfeitureofany bailposted,
which m eansthatthedefendantwillbeobligated to pay thefullam otmtofthe bond,which m ay be enforced by
a1lapplicablelawsofthe United States.
      Case 0:16-cr-60121-WPD Document 84 Entered on FLSD Docket 11/02/2020 Page 6 of 6

                                                                 DEFENDANT:
                                                                 CASE NUM BER:
                                                                 PAGE SIX

                            PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation bythedefendantofany oftheforegoingconditionsofreleasewillresultin an immediateobligation by.
                                                                                                     thesurety orsureties
topaythefullamountofthebond.Forfeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialoflker
ofanyUnited StatesDistrictCourthavingcognizanceoftheaboveentitledmatteratthetimeofsuclybreach,and ifthebond isforfeited
andtheforfeitureisnotsetasideorremitted,judgmentmaybeemereduponmotioninsuchUnitedStatesDistrictCourtagainsteach
suretyjointlyand severallyfortheamountofthebond,togetherwithinlerestandcosts,andexecutjon maybei
                                                                                               ssued and payment
secured asprovided bytheFederalRulesofCriminalProcedureand ot.
                                                             herlawsoftheUnitedS'
                                                                                tatts.
                                                        SIG NATURES
Ihavecarefully readand lunderstandthisentireappearancebondconsisting ofsevenpages,orithasbeen readto me,and,ifnecessary,
translatedintomynativelanguage,andlknow thatlam obligatedby law tocomply witha1lo'   fthetermsofthisbond.lpromisetoobey
a1lconditions ofthisbond,to appearin courtasrequired,and to surrender for service ofany sentence imposed.lam aware ofthe
penaltiesand sanctionsoutlinedim thisbond forviolationsofthetermsofthebond.
lf1am anagentactingfororonbehalfofacoporatesurety,lfurtherrepresentthatlam aduly authorizedagentforthecorporatesurety
and havefullpow ertoexecutethisbond intheam ountstated.
                                                        DEFENDANT
Signedthis              day of                      ,29    at                      ,Florida   .


Signedandacknowledgedbeforeme:                            DEFENDANT:(Signature)
w lTxEss:                                                                   l                            >                  .
                                                                            City                             State

       City                       State

                                                    CORPORATE SURETY
Signedthis               day of                     ,20   at                       ,Florida
SURETY:                                                     AGENT;(Signature)
                                                            PRINT NA M E;
         City                       State

                                                    IN DIV IDUA L SU RETIES
 Signedthis      dayof            ,20     at           ,Florida Signedthis dayof                  ,20   at           ,Floricla

 SURETY:(Signature)                                            SURETY:(Signature)
 PRINT NAM E:                                                  PR IN T NAM E:
 REM TIO NSH IP TO DEFENDAN T:                                 RELATIONSIX TO DET ENDANT:

                City                        State                      City                                  State

 Sip i this      dayof            ,20     at          ,Florida Signedthis       dayof             ,20   at           ,Florida

 SURETY;(Signature)                                            SURETY:(Signature)
 PR INT N AM E:                                                PRINT NAM E:
 REM TIONSHIPTO DEFENDANT:                                     RELATIO NSH IPTO DEFENDANT:

                (zity                       State                      Cjt.y                                 Stale

                                               A PPRO V A L BY TH E C O U RT

  llate:           Nov 2, 2020
                                                                A LIC IA 0 .VA LLE
                                                                UN ITED STA TE S M A G ISTM T E JUD G E
